Citation Nr: 0310482	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  94-03 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
March 1971.  


This appeal is before the Board of Veterans' Appeals (Board) 
because a February 1993 rating decision from the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO) denied entitlement to service connection for an acquired 
psychiatric disability, to include PTSD, and the veteran 
perfected a timely appeal.  

After the veteran moved, the Portland, Oregon VARO denied 
entitlement to service connection for PTSD in a September 
1995 rating decision and certified the appeal to the Board in 
January 1996.  In April 1996, the Board remanded the case to 
obtain the veteran's Social Security Disability records, 
which was accomplished in March 1998, and verification of 
alleged PTSD stressors, which was accomplished in April 1998.  

The veteran now resides in the jurisdiction of the Milwaukee, 
Wisconsin, VARO, which recertified the appeal to the Board in 
April 2002.  


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD based on his 
account of combat service in Vietnam, where he was frequently 
under sniper fire and saw many deaths.  

2.  There is credible supporting evidence that the claimed 
in-service stressors actually occurred.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125(a) 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the claim in compliance with 
The Veterans Claims Assistance Act of 2000.  The VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the VA.  38 U.S.C.A. 
§ 5103A (West 2002).  The VA shall notify the claimant and 
the claimant's representative, if any, of the evidence that 
is necessary to substantiate the claim, which evidence the 
claimant is to provide, and which evidence the VA will 
attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  

The RO obtained the available service, VA, and private 
medical records, which included an Axis I diagnosis of PTSD.  
In compliance with the April 1996 Board remand instructions, 
the RO made multiple requests and painstakingly obtained the 
veteran's Social Security Disability and related medical 
records and the Army's 3rd Battalion, 13th Artillery, 25th 
Infantry Division operational reports for periods ending 
January 1970 and October 1970.  For the remainder of the 
veteran's service, the RO obtained the available service 
department records, which documented service in Vietnam and 
award of an Army Commendation Medal for meritorious service 
in combat.  The veteran and his representative filed several 
lay statements with the RO, and the veteran declined the 
opportunity for a hearing before the Board.  The April 1996 
Board remand, the RO's May 1996, September 1996, and 
September 1997 letters, and the November 1995 and July 2001 
statements of the case informed the veteran of the applicable 
laws and regulations, the evidence needed to substantiate the 
claim, and which party was responsible for obtaining the 
evidence.  In these documents, VA informed the veteran that 
it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from the identified private health care providers.  The 
veteran was informed that it was his responsibility to 
identify health care providers with specificity and that it 
still remained his ultimate responsibility to obtain any lay 
statements and private medical evidence needed to support his 
claim.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
told which party was responsible for obtaining specific types 
of evidence, provided ample opportunity to submit such 
evidence, and VA has obtained such evidence or confirmed its 
unavailability.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  


Entitlement to service connection for PTSD

For the veteran to establish service connection for a 
psychiatric disorder, the evidence must demonstrate that a 
psychiatric disorder was contracted in the line of duty 
coincident with military service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2002).  To 
establish direct service connection for a psychiatric 
disorder, the veteran must submit evidence of the current 
psychiatric disorder, in-service diagnosis or treatment of 
the psychiatric disorder, and a nexus opinion by a medical 
professional relating the current psychiatric disorder to 
active service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For PTSD in particular, the veteran must submit medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a), medical evidence establishing a link between 
current symptoms of PTSD and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  

The veteran has current PTSD, according to the DSM-IV.  A 
valid claim requires proof of a present disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  If the diagnosis 
of a mental disorder does not conform to DSM-IV or is not 
supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a).  In March 
1997, a Social Security Disability examiner stated an Axis I 
diagnosis of PTSD, mild, 309.81.  When the veteran was 
hospitalized for suicidal ideation from March 1988 to April 
1988 and again in June 1993 and August 1993, at least four 
additional VA examiners agreed that Axis I diagnoses included 
PTSD.  

The veteran has alleged in-service stressors, and credible 
supporting evidence shows that the claimed in-service 
stressors occurred.  In lay statements and reports to VA and 
private examiners, the veteran repeatedly claimed that, 
during combat in Vietnam, he was "frequently under sniper 
fire" and that he saw many deaths.  Service department 
records confirmed that the veteran served in Vietnam from 
December 1969 to March 1971 and that he was with the Army's 
3rd Battalion, 13th Artillery , 25th Infantry Division from 
December 1969 to December 1970 and with the 610th Maintenance 
Support Battalion from December 1970 to March 1971.  The 
Army's operational reports for the periods ending January 
1970 and October 1970 clearly documented that the veteran's 
unit was in multiple combat and sniper events and that 
members of the unit counted several thousand dead Vietnamese 
soldiers.  A January 1971 military report also revealed that 
the veteran received special pay for duty subject to hostile 
fire at Phu Loi Base Camp.  The Army Commendation Medal he 
received at his March 1971 separation from service recognized 
him for meritorious achievement in connection with military 
operations against a hostile force.  There is credible  
evidence to support the stressors alleged by the veteran.  

Finally, the record includes a nexus opinion relating the 
veteran's current PTSD to his in-service stressors.  In 
January 1987, the VA psychologist who led the veteran's PTSD 
counseling group stated that it was the consensus of the VA 
group counseling staff that this veteran's difficulties had 
their roots in his service in Vietnam, which had included 
combat experiences.  See Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997); 38 C.F.R. § 3.304(f).  

In this regard, the veteran's combat experience is important 
because, where a veteran seeks service connection for any 
disability, due consideration shall be given to the places, 
types, and circumstances of the veteran's service as shown by 
his service record, the official history of each organization 
in which the veteran served, the veteran's medical records, 
and all pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a).  If the veteran engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, such as this 
veteran did with the Army's 3rd Battalion, 13th Artillery , 25th 
Infantry Division and 610th Maintenance Support Battalion in 
Vietnam during the Vietnam Era, the VA shall accept 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  See 38 U.S.C.A. § 1154(b).  

At least a preponderance of the evidence supports the claim, 
and entitlement to service connection for PTSD must be 
granted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.303, 3.304(f); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for PTSD is granted.  



	                  
_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


